DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
The claim recites the limitation said pipe (72) in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, to which it depends, does not introduce a pipe (72).  It appears that pipe (72) is first introduced in claim 11.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6,  and 16-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Baranger et al (FR 2,909,008) or, in the alternative, under 35 U.S.C. 103 as obvious over Baranger et al, or Baranger et al in view  of Hartmann (US PGPub 2005/0173318 A1).
	Baranger was provided by applicant on an IDS.  A machine translation of the description is provided with this action.
With respect to claim 1, Baranger teaches systems and methods for tangential filtration of liquids laden with particles [pg. 1, line 14] for preventing formation of deposits at the inlets of capillary or tubular membranes of such a module [pg. 1, lines 18-19].  The function is accomplished through employment of a cleaning apparatus in an inlet-side chamber of the membrane module, including mechanical and/or hydraulic cleaning device such as a rotating scraper [Figs. 4-6], or a rotating jet cleaner [Fig. 8], or a system combining both a jet and a scraper [Fig. 7].  These may include various drive mechanisms and function to prevent deposits on the entrance to the membrans [pg. 2 line 66-pg. 3 line 92].
Baranger therefore explicitly discloses a tangential filter e.g. vertically arranged with longitudinally extending filtration membranes in parallel, including with an inlet for feed and outlet for permeate [Fig. 2] and an outlet for retentate at another side [pg. 1 line 31].  A pump to provide feed flow is implicit or at minimum obvious as a standard feature of a filtration module.  Baranger teaches a cleaning apparatus comprising a rotating element with at least one member i.e. various embodiments of scraper acting at or on the inlet of the membranes, and teaches a nozzle which may be provided along with the scraper in at least one embodiment [Fig. 7] or may be used as part of the rotating member [Fig. 8]; as best understood, either the embodiment of Fig. 8 or of Fig. 7 would satisfy the claim requirements regarding the presence of a nozzle providing a jet, but regardless at minimum the provision of both e.g. a rotating jet and a rotating scraper in the same embodiment would have been obvious as Baranger teaches the benefits of both.  The nozzle is contemplated as providing water or providing the same material as that being filtered [pg. 4 line 156-157], consistent with the claim requirements.
Baranger does not teach employing the system in a configuration in which the feed is provided from a lower side of the membrane.  However, the orientation of the device is drawn to the intended use of the claimed device and does not distinguish structurally, and membrane modules are capable of being operated in a configuration in which the feed is provided at the bottom (see e.g. the devices taught by Hartmann, discussed more fully below).  The device taught by Baranger would be capable of being used in an orientation consistent with that as claimed, and in such an orientation the housing i.e. the feed space would further represent a collection area for collection of debris which is removed by the cleaning apparatus.
As such, given the broadest reasonable interpretation, the device taught by Baranger anticipates or at minimum renders obvious the claimed device.
Alternatively, it would have been obvious for one of ordinary skill in the art to modify Baranger’s taught cleaning device (which is taught as broadly being applied to generic tangential flow modules) to apply it to an upward-feeding module because, as discussed by Hartmann, upward-feeding parallel tubular/fiber filtration modules may similarly encounter clogging issues in which suspended feed material such as clumps of fibers or the like accumulate and block the openings of the membrane [Abs, 0017].  Hartmann teaches systems for managing such accumulation through tangential flow of a feed liquid [Figs. 2-6] by providing a flow that runs transversely to the front surface of the modules [0021].  Regarding the orientation i.e. in which flow is fed from below, see at least [0037-0038] in which orientation is described more fully.  Because Hartmann teaches that fiber accumulation is a risk and that transverse flow of feed liquid may usefully mitigate this risk, one of ordinary skill in the art would recognize that the cleaning apparatus taught by Baranger could usefully be employed even in upward-flow configurations of filters, by positioning it at the bottom of the filter (to act on the feed side), thereby providing both a transverse flow of liquid via the jet structures (accomplishing a goal suggested by Hartmann) and further providing additional cleaning through physical scraping, if desired.  As such, at minimum the claimed invention would have been obvious over Baranger in view of Hartmann.
With respect to claim 2, the rotating element i.e. the shaft driving the scrapers may be at least partly within the feed chamber in Baranger e.g. [Fig. 5].
With respect to claim 6, as above Baranger teaches various embodiments employing a scraper which has an edge designed to contact the inlet openings of the membranes.
With respect to claim 16, as above Baranger teaches that the jet may act on the fluid being filtered i.e. the feed, such that a connection to the feed chamber through an appropriate pipe or the like would be necessary or, at minimum, obvious to one of ordinary skill in the art.
With respect to claim 17, as best understood the embodiment of at least [Fig. 8] of Baranger would anticipate or render obvious the claim shape requirements, i.e. the member having a radially extending arm, the arm extending to a slot.
With respect to claim 18, as above the collection area would be represented by the bottom of the feed chamber i.e. in cases where the device of Baranger were employed with feed as the bottom, or when modified in view of Hartmann to act on devices which feed from the bottom.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baranger (or Baranger in view of Hartmann) in view of Della Toffola et al (EP 3,216,514).
Baranger (and Hartmann) teach as above, including generally employing a tangential filter.  Further, Hartmann at least suggests that retentate may be collected e.g. into a common line for return to a batch tank.  They are silent to explicit connection between the retentate outlet and the feed line via a circuit.
However, such circuits are well known in the art for tangential filtration (and may be considered at least implied by the batch tank teaching of Hartmann).  Della Toffola teaches a device for tangential filtration e.g. in the food processing field [Abs] including a module with provision for a scraping blade on the feed side [0039] and teaches providing a circuit (18) [Fig. 1] connecting a retentate flow (10’) from the outlet of the filter, back through a feed pump to a feed flow (10) into the filter [0031].
It would have been obvious to include such a circuit in Baranger’s taught system to facilitate further filtration of the retentate e.g. to further remove product permeate, or to further concentrate a feed stream, as is common in the art for tangential filtration.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baranger (or Baranger in view of Hartmann) in view of Velo (EP 2,058,046).
Velo was disclosed by applicant on an IDS.
Baranger (and Hartmann) teach as above but are silent to a shredder arranged between the pump and the inlet of the tangential filter, or to a structure including cutting blades actuated by a motor, and essentially in contact with a perforate plate.
However, Velo teaches a machine including elements for e.g. tangential filtration [Abs, 0004] using filters and for applications similar to those of Baranger (and Hartman) which includes a structure upstream of the filters for dispersing suspended bodies to reduce aggregation and clogging.  The preferred embodiment is a dispersion mill [0010] with a rotating member containing blades (sharpened vanes), substantially in contact with a perforated diaphragm.  The mill may be positioned between a feed pump and a series of filter elements [0014, Fig. 1], and may be powered by a gear motor [0024].
It would have been obvious to one of ordinary skill in the art to include a mill of similar construction in the system of Baranger (or Baranger as modified in view of Hartmann) to gain the benefit of further reducing the risk of accumulation of suspended matter on the filter inlet, as is suggested by Velo.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baranger (or Baranger in view of Hartmann) in view of Morandini (EP 1,882,508 A2).
Baranger and Hartmann teach as above but are silent to provision of an opening or a circuit for removal of solids, e.g. through a valve and suction or the like.
However, provision of valves, conduits, and suitable unloading means for removal of solid sediment is well known in the water treatment arts.  Morandini teaches an example system in which water treatment may result in solid sediment accumulating in various parts of the system, and teaches appropriate conduits e.g. (12) or collecting regions e.g. (30) and may be evacuated by suitable valves (20) and pumps (14) to a disposal line (15) [pg. 3, final line – pg. 4, line 10].
It would have been obvious to one of ordinary skill in the art to provide a suitable outlet, with suitable control and transport means such as valves, pumps, and conduits, to the system taught by Baranger (or Baranger modified in view of Hartmann) to facilitate removal of solids which may settle as part of the process of operating the membrane, as suggested by Morandini providing such structures to accomplish a similar task in the field of water treatment.

Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is taught by Baranger and Della Toffola, discussed above, regarding the provision of a rotating device for cleaning a membrane feed opening e.g. via a scraper or the like.  They teach as above but are silent to specific details as claimed, such as the use of a comb-like structure terminating in teeth as required by claim 7, or to an arrangement in which an additional member is provided which, via rotation, temporarily closes the openings of the membranes (examiner notes that, as interpreted, “closing” requires fully covering the opening for at least some period of time, as any structure could be considered partially blocking an opening while passing over it without fully closing it off) as required by claim 8 or its dependent claims, or to the provision of an annular partition around the rotating member to divide the feed chamber as required by claim 15.  The prior art alone or in combination does not teach or suggest these claimed features and would not have led one of ordinary skill in the art to arrive at the invention of claims 7-15, such that the claims are free from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777